TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00339-CR


Jonathan Wayne Scott, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NO. D-1-DC-06-30048, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING


O R D E R
PER CURIAM
		The State has filed a third motion for extension to time to file its brief, requesting that 
we extend the March 28, 2008 deadline until April 28, 2008.  We will grant the extension and
ORDER the State to file its brief no later than April 28, 2008.  No further extensions will be granted.
		It is ordered April 18, 2008.

Before Chief Justice Law, Justices Pemberton and Waldrop
Do Not Publish